DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, HASHIGUCHI (US Patent Application Publication 20190027846 A1) teaches: “a circuit board assembly (figure 1), that is constructed by stacking a first circuit board 21 having a first contact portion (22A and 22B) and a second circuit board 11 having a second contact portion (16A and 16B) to allow the first contact portion (22A and 22B) and the second contact portion (16A and 16B) to contact each other and that is bendable (see paragraph [0001]) along a first direction Y, the circuit board assembly (figure 1) comprising: a pair of first projection pieces 88 that are formed by cutting the first circuit board 21 in the first contact portion (22A and 22B) and project in opposite directions from each other in the first direction Y; and a pair of second projection pieces 85A that are formed by cutting the second circuit board 11 in the second contact portion (16A and 16B) and project in opposite directions from each other in the first direction Y, wherein the first circuit board 21 has a first hole (adjacent to 28) that is formed within a range (along 16A to 22A) in which the pair of first projection pieces 88 are present in a second direction X perpendicular to the first direction Y, at least part of 
However, HASHIGUCHI fails to provide, teach or suggest: a first hole formed at a position away from the first cutout portion within a range in which the pair of first projection pieces are present in a second direction perpendicular to the first direction, and a second hole formed at a position away from the second cutout portion within a range in which the pair of second projection pieces are present in the second direction.
Claims 3-13 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 2, HASHIGUCHI (US Patent Application Publication 20190027846 A1) teaches: “a circuit board assembly (figure 1), that is constructed by stacking a first circuit board 21 having a first contact portion (22A and 22B) and a second circuit board 11 having a second contact portion (16A and 16B) to allow the first contact portion (22A and 22B) and the second contact portion (16A and 16B) to contact each other and that is bendable (see paragraph [0001]) along a first direction Y, the circuit board assembly (figure 1) comprising: a first projection piece 88 formed by cutting the first circuit board 21 in the first contact portion (22A and 22B); and a second projection piece 85A formed by cutting the second circuit board 11 in the second contact (along 16A and 16B) 
However, HASHIGUCHI fails to provide, teach or suggest: a first hole formed at a position away from the first cutout portion within a range in which the first projection piece is present in a second direction perpendicular to the first direction, and a second hole formed at a position away from the second cutout portion within a range in which the second projection piece is present in the second direction.
Claims 14-23 are dependent on claim 2 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831